     Case 3:19-cv-01299 Document 1 Filed 11/06/19 Page 1 of 22 PageID 1



                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                              JACKSONVILLE DIVISION

                                         CASE NO.:

MELANIE M. ROSARIO

        Plaintiff,

v.

UNIVERSIDAD CRISTIANA LOGOS, INC.

      Defendant,
_______________________________________/

                                       COMPLAINT

        The Plaintiff MELANIE M. ROSARIO by and through undersigned counsel,

hereby sues Defendant UNIVERSIDAD CRISTIANA LOGOS, INC, on the grounds set

forth herein.

                                      INTRODUCTION

1. This is an action by Plaintiff MELANIE M. ROSARIO, under the Civil Rights Act of

     1964, as amended, 42 U.S.C. §2000e et seq. (“Title VII”); and the Florida Civil Rights

     Act of 1992 (FCRA), Florida Statute Section 760, to redress the injury done to her by

     the Defendant’s discriminatory treatment on the basis of her Sex and for Retaliation.

                                   JURISDICTION AND VENUE

2. This is an action for damages brought in excess of $15,000.00, exclusive of interest,

     attorney’s fees, and costs.

3. This action is authorized and instituted pursuant to The Civil Rights Act of 1964, as

     amended, 42 U.S.C. §2000e et seq. (“Title VII”); and the Florida Civil Rights Act of

     1992 (FCRA), Florida Statute Section 760.
   Case 3:19-cv-01299 Document 1 Filed 11/06/19 Page 2 of 22 PageID 2



4. This Court has jurisdiction over Plaintiff’s claims pursuant to 28 U.S.C. §1331 and

   §1343. Plaintiff invokes this Court’s supplemental and pendant jurisdiction over

   Plaintiff’s state law claims because they arise out of the same nucleus of operative facts

   as the federal Case, and pursuant to 28 U.S.C. §§1332 and 1367.

5. The venue of this action is properly placed in the Middle District of Florida,

   Jacksonville Division, pursuant to 28 U.S.C. §1391(b), since the employment practices

   hereafter alleged to be unlawful, were committed in Jacksonville, Duval County, within

   the jurisdiction of this Honorable Court.

                                            PARTIES

6. The Plaintiff MELANIE M. ROSARIO is a resident of Jacksonville, Duval County,

   who was employed by Defendant and is a member of certain protected classes of

   persons.

7. Corporate Defendant UNIVERSIDAD CRISTIANA LOGOS, INC (hereinafter,

   “UNIVERSIDAD LOGOS”, or Defendant), is a Not for Profit Corporation authorized

   to conduct business in the State of Florida, in Jacksonville, Duval County, Florida, and

   within the jurisdiction of this Court.

8. Defendant UNIVERSIDAD LOGOS is engaged and affects interstate commerce and

   at all material times relevant hereto they had 15 or more employees for each working

   day in each of 20 or more calendar weeks at all relevant times.



                            PROCEDURAL REQUIREMENTS

9. All conditions precedent for this action has been fulfilled. On or about October 24,

   2018, Plaintiff MELANIE M. ROSARIO dual-filed her Charge of Discrimination with



                                       Page 2 of 22
   Case 3:19-cv-01299 Document 1 Filed 11/06/19 Page 3 of 22 PageID 3



   the EEOC, and with the Florida Commission on Human Relations within 300 days of

   the alleged violation. To date, over six (6) months have passed since the filing of the

   complaints. Upon request, the U.S. Equal Employment Opportunity Commission

   issued the on or about August 13, 2019, a “Notice of Right to Sue” with respect to such

   Charge of Discrimination (No. 510-2019-00595). Accordingly, the present complaint

   is being filed within 90 days of the date Plaintiff receive the Notice of Right to Sue.

   See Exhibit “A”.

                                 STATEMENT OF FACTS

10. Defendant UNIVERSIDAD LOGOS is a private university offering Christian and

   secular career education. Upon information and belief, the Defendant has other

   branches and associated institutions providing UNIVERSIDAD LOGOS’ curriculum.

11. Defendant UNIVERSIDAD LOGOS has a place of business at 9310 Old Kings Road,

   Suite 801, Jacksonville Florida 32257, where Plaintiff worked.

12. On or about October 28, 2015, UNIVERSIDAD LOGOS hired Plaintiff MELANIE M.

   ROSARIO as an Administrative Assistant. The Plaintiff worked for this Institution

   until October 08, 2018, or almost 3 years (2 years, 11 months, plus 10 days).

13. The Plaintiff was hired as a non-exempted full-time employee, hourly employee. The

   Plaintiff’s last wage-rate was $10.75 an hour.

14. Throughout her employment at UNIVERSIDAD LOGOS, the Plaintiff performed her

   duties satisfactorily. The Plaintiff possessed all the required skills, training and

   qualifications for the job in question, and performed her duties without significant issue

   or controversy.




                                       Page 3 of 22
   Case 3:19-cv-01299 Document 1 Filed 11/06/19 Page 4 of 22 PageID 4



15. The Plaintiff worked under the direct supervision of the President and Director of

   UNIVERSIDAD LOGOS, Dr. Roberto Sanchez.

16. However, during her time of employment with UNIVERSIDAD LOGOS, the Plaintiff

   suffered Sex discrimination in the form of sexual harassment.

17. This discrimination and sexual harassment were perpetrated by the Director of

   UNIVERSIDAD LOGOS, Dr. Roberto Sanchez, which was an individual with

   authority to alter and determine the Plaintiff’s terms and conditions of employment.

18. Beginning in 2016, the Director, Dr. Roberto Sanchez began to subject Plaintiff to

   unwelcome sexual harassment. In the beginning, Plaintiff caught Dr. Roberto Sanchez

   staring at her very often, and she did not realize what was happening, but she felt

   observed and terribly uncomfortable. Every day Dr. Roberto Sanchez made repeated

   compliments on the Plaintiff’s physical appearance and comments about how beautiful

   she looked.

19. Frequently Plaintiff was called by her boss, Director Dr. Roberto Sanchez’s to his office

   to discuss or review any work issue, and then these conversations quickly turned

   personal when the Director asked Plaintiff about her private life and her dating activity.

20. Frequently Dr. Roberto Sanchez invited Plaintiff to church, offered her money in

   exchange for going to church, and gave her some donation money. Dr. Roberto

   Sanchez gave Plaintiff a few checks, each for a small amount of money. He said he did

   it because he saw the Plaintiff as a daughter.

21. Soon, the Director became openly flirtatious and daring with the Plaintiff, he escalated

   his wrongful conduct and constantly asked Plaintiff to go out on a date. The Plaintiff

   refused, but he insisted anyway. The Director requested Plaintiff to take him some



                                       Page 4 of 22
   Case 3:19-cv-01299 Document 1 Filed 11/06/19 Page 5 of 22 PageID 5



   coffee, so he could see her, and he was always looking for pretexts to call Plaintiff to

   his office and make sexual advances towards her.

22. At that point, Plaintiff felt sexually harassed, and she protested and opposed to the

   misconduct of Dr. Roberto Sanchez. The Plaintiff let Dr. Roberto Sanchez clearly know

   that she was not interested in getting involved with him in any kind of relationship and

   that she had a boyfriend. The Plaintiff explained her boss that his conduct was

   completely unwelcome, wrongful and that it was causing her deep trouble, not only for

   his unwelcome sexual harassment but because she was very concerned about the

   proximity of Dr. Roberto Sanchez’ s wife, Human Resources Manager, Rebekah

   Sanchez.

23. The Plaintiff did not get any relief from her complaint. On the contrary she was

   subjected to more sexual harassment. In complete disregard for the Plaintiff’s

   complaint, Dr. Roberto Sanchez continued his sexual harassment against her. The

   Director continued inviting Plaintiff to have lunch with him, calling Plaintiff to his

   office with any pretext, commenting about Plaintiff’s looks, trying to know about

   Plaintiff’s personal life, he even requested the cell number of Plaintiff’s boyfriend and

   made many completely inappropriate comments every day.

24. The Sexual harassment of Dr. Roberto Sanchez towards the Plaintiff was so frequent

   and pervasive that affected her conditions of employment by creating a hostile working

   environment. The Plaintiff perceived her work environment to be sexually abusive and

   hostile. The Plaintiff’s continued employment was subjected to her submission to the

   sexual demands of her superior.




                                       Page 5 of 22
   Case 3:19-cv-01299 Document 1 Filed 11/06/19 Page 6 of 22 PageID 6



25. The Plaintiff experienced humiliation and embarrassment, and she wanted to put an

   end to the harassment she was suffering, but at the same time she was in a very delicate

   situation, she felt intimidated. The Plaintiff was afraid, it was very hard for her having

   to complain to H.R Rebekah Sanchez, the wife of the Director, Dr. Roberto Sanchez.

26. Notwithstanding the discriminatory treatment suffered, the Plaintiff needed her

   employment, and she decided to keep calm and tried to cope with the harassment of the

   Director, Dr. Roberto Sanchez.

27. On the other hand, the Plaintiff’s continued rejection of Dr. Roberto Sanchez’s sexual

   advances made him resentful and less tolerant, and he changed his conduct to a less

   polite, and less respectful treatment towards Plaintiff. Dr. Roberto Sanchez retaliatorily

   and unfairly admonished Plaintiff several times, and he even yelled at her without any

   reason.

28. Nevertheless, on or about October 01, 2019, the Director, Dr. Roberto Sanchez called

   Plaintiff to his office to show her a project. The Director requested Plaintiff to get

   closer, after the presentation, Dr. Roberto Sanchez told Plaintiff: “I do not know what

   you have that gets me this way” and simultaneously he grabbed Plaintiff by the arms,

   he restrained her and forcefully tried to kiss Plaintiff on the mouth. The Plaintiff pushed

   him very hard and run away from the office in shock and disbelief.

29. The next day, October 02, 2018, the Plaintiff called sick, and that evening, she sent a

   complaint to H.R Rebekah Sanchez. The Plaintiff complained about the Sexual

   harassment that she had been suffering for so long, and the sexual assault perpetrated

   by her husband Dr. Roberto Sanchez against her the day before.




                                       Page 6 of 22
   Case 3:19-cv-01299 Document 1 Filed 11/06/19 Page 7 of 22 PageID 7



30. On or about October 03, 2018, Plaintiff reported to work, and Mrs. Rebekah Sanchez

   asked her not to tell anybody about the Sexual harassment and offer Plaintiff money to

   keep her silent.

31. On Friday, October 4, 2018, H.R Manager Rebekah Sanchez spoke to Plaintiff again

   and told her that she had already received advice from a lawyer. H.R Manager Rebekah

   Sanchez accused Plaintiff of destroying her marriage, she also told Plaintiff: “You dress

   in a provocative way, and you know that the flesh is weak”. H.R Manager Rebekah

   Sanchez told Plaintiff: “what do you want, money? and she offered Plaintiff 2 months

   of salary plus one-week vacation, in the alternative she offered Plaintiff also a transfer

   to another department in exchange for her silence. At the same time, Rebekah Sanchez

   also made threats against Plaintiff if she did not accept the deal.

32. H.R Manager Rebekah Sanchez told Plaintiff that if she filed any claim, she would not

   get employment never again, because she was going to give bad references about her.

33. On Monday, October 08, 2018 Plaintiff sent to Human Resources her resignation letter

   due to the sexual harassment of Director and the retaliatory threats of H.R Manager

   Rebekah Sanchez.

34. On or about October 08, 2018, the Plaintiff was constructively discharged. The

   Defendant had created a hostile working environment, it had imposed intolerable

   working conditions upon Plaintiff, and there was not an effective internal grievance

   procedure, H.R Manager Rebekah Sanchez was threatening her. No reasonable person

   could continue working under those circumstances.




                                       Page 7 of 22
   Case 3:19-cv-01299 Document 1 Filed 11/06/19 Page 8 of 22 PageID 8



35. At the time of her constructive discharge, Plaintiff performed her duties satisfactorily.

   There was no reason other than discrimination and retaliation for Plaintiff’s

   constructive discharge.

36. The effect of the practices described above has been to deprive the Plaintiff of equal

   employment opportunities and otherwise affected her status as an employee because of

   her Sex (female).

37. The effect of the practices described above has been to deprive the Plaintiff of equal

   employment opportunities and otherwise affected her status as employee because of

   her engagement in protected activities in opposition to unlawful discriminatory

   practices.

38. The unlawful practices described above were intentional and caused the Plaintiff to

   suffer great emotional distress.

39. Plaintiff MELANIE M. ROSARIO has suffered double damaged and will continue to

   suffer both irreparable injury and damages as a result of the Defendant’s discriminatory

   practices unless and until this Court grants relief.

                               COUNT I:
            VIOLATION OF TITLE VII OF CIVIL RIGHT ACT OF 1964:
           DISCRIMINATION BASED ON SEX: SEXUAL HARASSMENT

40. Plaintiff MELANIE M. ROSARIO re-adopts every factual allegation as stated in

   paragraphs 1-39 above as if set out in full herein.

41. At all times material hereto, the Employer/Defendant UNIVERSIDAD LOGOS failed

   to comply with the Civil Rights Act of 1964 [42 U.S.C. 2000 e-2 (a)], which states, “It

   shall be an unlawful employment practice for an employer to: (1) fail or refuse to hire

   or to discharge any individual, or otherwise to discriminate against any individual with



                                        Page 8 of 22
   Case 3:19-cv-01299 Document 1 Filed 11/06/19 Page 9 of 22 PageID 9



   respect to his compensation, terms, conditions, or privileges of employment, because

   of such individual's race, color, religion, sex, or national origin; or (2) to limit,

   segregate, or classify his employees or applicants for employment in any way which

   would deprive or tend to deprive any individual of employment opportunities or

   otherwise adversely affect his status as an employee, because of such individual's Race,

   Color, Religion, Sex, or National Origin.”

42. The discrimination of the Plaintiff by Defendant UNIVERSIDAD LOGOS was caused

   by Defendant being aware of Plaintiff’s Sex.

43. The Defendant’s decision to discriminate against Plaintiff was because of Plaintiff’s

   Sex.

44. At all relevant times, including the time of discrimination, Defendant UNIVERSIDAD

   LOGOS was aware that Plaintiff was a female.

45. At the time of the unlawful discrimination, the Plaintiff did perform and excel at the

   performance of the essential functions assigned to her by the Defendant.

46. The Plaintiff was qualified for the position apart from her apparent Sex.

47. The Plaintiff was sexually harassed by Defendant’s superior because Plaintiff was a

   female.

48. The Defendant is a sophisticated employer who has actual knowledge of the

   requirements of Title VII of the Civil Rights Act of 1964, as amended.

49. The failure of Defendant UNIVERSIDAD LOGOS to adhere to the mandates of the

   Act was willful and its violations of the provisions of the Act were willful.

50. Defendant UNIVERSIDAD LOGOS, through its practices and policies as an employer,

   willfully, and with malicious or reckless disregard of Plaintiff’s federally protected



                                       Page 9 of 22
 Case 3:19-cv-01299 Document 1 Filed 11/06/19 Page 10 of 22 PageID 10



   rights, discriminated against Plaintiff on account of her Sex in violation of the Act with

   respect to its decision to treat Plaintiff different from other employees.

51. Plaintiff MELANIE M. ROSARIO was constructively terminated by the Defendant

   UNIVERSIDAD LOGOS, and Plaintiff’s termination from employment was directly

   and proximately caused by the Defendant’s unjustified discrimination against Plaintiff

   because of Plaintiff’s Sex.

52. As a direct and proximate result of the Defendant’s intentional conduct, Plaintiff

   suffered serious economic losses as well as mental pain and suffering.

53. Any alleged nondiscriminatory reason for the termination of Plaintiff’s employment

   asserted by Defendant UNIVERSIDAD LOGOS is a mere pretext for the actual reasons

   for the termination from employment, Plaintiff’s Sex and complaints related to the

   unlawful acts of discrimination and sexual harassment.

54. The Defendant’s actions were malicious and were recklessly indifferent to the

   Plaintiff’s rights protecting a person from discrimination due to their Sex.

   Discrimination on the basis of Sex constitutes unlawful discrimination.

55. The Plaintiff has retained the law offices of the undersigned attorney to represent her

   in this action and is obligated to pay reasonable attorneys’ fees and costs.

                                   PRAYER FOR RELIEF

   WHEREFORE, Plaintiff MELANIE M. ROSARIO respectfully requests that this court

   order the following:

A. Grant a permanent injunction enjoining the Defendant UNIVERSIDAD LOGOS, its

   officers, successors, assigns, and all persons in active concert or participation with it,

   from engaging in any employment practice which discriminates based on Sex.



                                       Page 10 of 22
  Case 3:19-cv-01299 Document 1 Filed 11/06/19 Page 11 of 22 PageID 11



B. Reinstate Plaintiff to the same position she held before the retaliatory personnel action,

   or to an equivalent position.

C. Reinstate full fringe benefits and seniority rights to Plaintiff.

D. Order Defendant UNIVERSIDAD LOGOS to make Plaintiff whole, by compensating

   Plaintiff for lost wages, benefits, including front pay, back pay with prejudgment

   interest and other remuneration for mental pain, anguish, pain and humiliation resulting

   from the employment discrimination suffered.

E. Award a money judgment representing prejudgment interest.

F. Award any other compensation allowed by law including punitive damages,

G. Award attorney’s fees and costs.



                                   JURY TRIAL DEMAND
   Plaintiff MELANIE M. ROSARIO demands a trial by jury on all issues triable as of
   right by a jury.


                              COUNT II:
          VIOLATION OF TITLE VII OF CIVIL RIGHTS ACT OF 1964:
               RETALIATORY CONSTRUCTIVE DISCHARGE

56. The Plaintiff MELANIE M. ROSARIO re-adopts every factual allegation as stated in

   paragraphs 1-39 above as if set out in full herein.

57. At all times material hereto, the Employer/Defendant UNIVERSIDAD LOGOS failed

   to comply with the Civil Rights Act of 1964 [42 U.S.C. 2000 e-2 (a)], Section 704(a),

   which makes it unlawful for an employer to retaliate against an individual “because he

   has opposed any practice made an unlawful employment practice by this subchapter,

   or because he has made a charge, testified, assisted, or participated in any manner in an



                                        Page 11 of 22
 Case 3:19-cv-01299 Document 1 Filed 11/06/19 Page 12 of 22 PageID 12



   investigation, proceeding, or hearing under this subchapter.” 42 U.S.C. § 2000e-3(a)

   (emphasis added).

58. The Defendant, UNIVERSIDAD LOGOS is a sophisticated employer who has actual

   knowledge of the requirements of Title VII of the Civil Rights Act of 1964, as amended,

   and specifically of Section 704(a) of the Act, which specifically makes it unlawful to

   retaliate against employees who oppose or participate in statutorily protected activity.

59. The failure of the Defendant to adhere to the mandates of the Act was willful and its

   violations of the provisions of the Act were willful.

60. Defendant UNIVERSIDAD LOGOS through its practices and policies as an employer,

   willfully, and with malicious or reckless disregard of Plaintiff’s federally protected

   rights, retaliated against Plaintiff MELANIE M. ROSARIO on account of Plaintiff’s

   complaints of Discrimination and Sexual harassment.

61. During her employment with Defendant, the Plaintiff suffered Sex discrimination in

   the form of sexual harassment.

62. The Plaintiff reasonably engaged in protected activity by verbally opposing and

   complaining about the unlawful Sex discrimination and Sexual harassment of Director

   Dr. Roberto Sanchez.

63. On or about October 2, 2018, the Plaintiff complained in writing about sexual

   harassment to H.R Manager Rebekah Sanchez.

64. As a result, the Plaintiff suffered retaliatory threats, and she was constructively

   discharged on or about October 8, 2018.




                                      Page 12 of 22
  Case 3:19-cv-01299 Document 1 Filed 11/06/19 Page 13 of 22 PageID 13



65. On or about October 08, 2018, Plaintiff was forced to resign from her employment due

   to the hostile working environment, and retaliatory threats she was suffering, no

   reasonable person could continue working in such difficult and unpleasant conditions.

66. On or about October 08, 2018, the Plaintiff was constructively discharged by the

   Defendant, and Plaintiff’s termination was directly and proximately caused by

   Defendant’s unjustified discrimination and retaliation against Plaintiff because of her

   complaints of unlawful Sex discrimination in the form of sexual harassment in violation

   of Federal Law.

67. The Plaintiff’s protected activity resulted in retaliatory adverse actions that altered the

   terms, conditions, and privileges of the Plaintiff's employment.

68. Moreover, the Plaintiff’s termination came just in temporal proximity after Plaintiff’s

   participation in protected activity on or about October 2, 2018.

69. Any alleged nondiscriminatory reason for the constructive discharge of Plaintiff

   asserted by the Defendant is a mere pretext for the actual reasons for termination,

   Plaintiff’s complaints of Sex Discrimination and sexual harassment.

70. The Defendant’s actions were malicious and were recklessly indifferent to the

   Plaintiff’s rights protecting a person from discrimination due to their Sex and retaliation

   due to their complaints of unlawful discrimination. Retaliation based on having

   engaged in a protected activity constitutes unlawful retaliation.

71. As a result of the retaliation, Plaintiff MELANIE M. ROSARIO has incurred

   substantial monetary losses and has suffered emotional distress, embarrassment, and

   humiliation.




                                        Page 13 of 22
  Case 3:19-cv-01299 Document 1 Filed 11/06/19 Page 14 of 22 PageID 14



72. At the time that Plaintiff MELANIE M. ROSARIO reported the discrimination and

   sexual harassment to her superiors, the Plaintiff suffered adverse employment action,

   in violation of the anti-retaliation provision of Title VII.

73. Defendant UNIVERSIDAD LOGOS’S acts, through their agents, were done with

   malice and reckless disregard for the Plaintiff’s federally protected civil rights.

74. Defendant UNIVERSIDAD LOGOS is subject to vicarious liability for the actions of

   its agents because it failed to take adequate remedial measures to halt the

   discrimination, sexual harassment, and retaliation to which Plaintiff was subjected to

   despite Defendant’s knowledge that such discrimination, harassment, and retaliation

   was occurring.

75. Plaintiff has retained the law offices of the undersigned attorney to represent her in this

   action and is obligated to pay reasonable attorneys’ fees and costs.

                                   PRAYER FOR RELIEF

WHEREFORE, Plaintiff MELANIE M. ROSARIO respectfully requests that this court

   order the following:

A. Grant a permanent injunction enjoining the Defendant, its officers, successors, assigns,

   and all persons in active concert or participation with it, from engaging in any

   employment practice which constitutes unlawful retaliation for having engaged in

   protected activity, and;

B. Reinstate Plaintiff to the same position she held before the retaliatory personnel action,

   or to an equivalent position;

C. Reinstate full fringe benefits and seniority rights to Plaintiff;




                                        Page 14 of 22
 Case 3:19-cv-01299 Document 1 Filed 11/06/19 Page 15 of 22 PageID 15



D. Order the Defendant UNIVERSIDAD LOGOS to make Plaintiff whole, by

   compensating Plaintiff for lost wages, benefits, including front pay, back pay with

   prejudgment interest and other remuneration for mental pain, anguish, pain and

   humiliation due to the discrimination of Plaintiff and due to the retaliatory discharge;

E. For a money judgment representing prejudgment interest;

F. Award any other compensation allowed by law including compensatory damages,

   punitive damages, and attorneys’ fees and costs.

                                JURY TRIAL DEMAND
   Plaintiff MELANIE M. ROSARIO demands a trial by jury on all issues triable as of
   right by a jury.


                            COUNT III:
    VIOLATION OF THE FLORIDA CIVIL RIGHTS ACT OF 1992 CHAPTER
                760: DISCRIMINATION BASED ON SEX

76. The Plaintiff MELANIE M. ROSARIO re-adopts every factual allegation as stated in

   paragraphs 1-39 and above as if set out in full herein.

77. At all times material hereto, the Employer/Defendant UNIVERSIDAD LOGOS failed

   to comply with the Florida Civil Rights Act of 1992 [Florida Statutes Section 760.10]

   which states,

    “It is an unlawful employment practice for an employer: To discharge or to fail or
   refuse to hire any individual, or otherwise to discriminate against any individual with
   respect to compensation, terms, conditions, or privileges of employment, because of
   such individual's Race, Color, Religion, Sex, National Origin, Age, Handicap, or
   Marital Status”

78. The discrimination of Plaintiff MELANIE M. ROSARIO by Defendant

   UNIVERSIDAD LOGOS was caused by the Defendant being aware of Plaintiff’s Sex.




                                      Page 15 of 22
 Case 3:19-cv-01299 Document 1 Filed 11/06/19 Page 16 of 22 PageID 16



79. At all relevant times, including the time of discrimination, Defendant UNIVERSIDAD

   LOGOS was aware that Plaintiff was a female.

80. At the time of the unlawful discrimination, the Plaintiff did perform and excel at the

   performance of the essential functions assigned to her by the Defendant. The Plaintiff

   was qualified for the position apart from her apparent Sex.

81. The Plaintiff was discriminated against and sexually harassed by UNIVERSIDAD

   LOGOS’ Director, Dr. Roberto Sanchez because Plaintiff was a female.

82. The Defendant is a sophisticated employer who has actual knowledge of the

   requirements of the Florida Civil Rights Act, Chapter 760.

83. The failure of Defendant UNIVERSIDAD LOGOS to adhere to the mandates of the

   Act was willful and its violations of the provisions of the Act were willful.

84. Defendant UNIVERSIDAD LOGOS through its practices and policies as an employer,

   willfully, and with malicious or reckless disregard of Plaintiff’s State protected rights,

   discriminated against Plaintiff MELANIE M. ROSARIO on account of her Sex in

   violation of the Act with respect to its decision to treat Plaintiff different from other

   employees.

85. The Plaintiff was constructively discharged by the Defendant UNIVERSIDAD

   LOGOS, and Plaintiff’s termination from employment was directly and proximately

   caused by the Defendant’s unjustified discrimination against Plaintiff because of

   Plaintiff’s Sex.

86. As a direct and proximate result of the Defendant’s intentional conduct, Plaintiff

   MELANIE M. ROSARIO suffered serious economic losses as well as mental anguish,

   humiliation, pain, and suffering.



                                       Page 16 of 22
  Case 3:19-cv-01299 Document 1 Filed 11/06/19 Page 17 of 22 PageID 17



87. Any alleged nondiscriminatory reason for the termination of Plaintiff’s employment

   asserted by Defendant UNIVERSIDAD LOGOS, is a mere pretext for the actual

   reasons for the termination from employment, Plaintiff’s Sex and complaints related to

   the unlawful acts of discrimination and sexual harassment.

88. The Defendant’s actions were malicious and were recklessly indifferent to the

   Plaintiff’s rights protecting a person from discrimination due to their Sex.

   Discrimination on the basis of Sex constitutes unlawful discrimination in violation of

   the Florida Civil Rights Act, Chapter 760.

89. Plaintiff has retained the law offices of the undersigned attorney to represent her in this

   action and is obligated to pay reasonable attorneys’ fees and costs.

                                    PRAYER FOR RELIEF

   WHEREFORE, Plaintiff MELANIE M. ROSARIO respectfully requests that this court

   order the following:

A. Grant a permanent injunction enjoining Defendant UNIVERSIDAD LOGOS its

   officers, successors, assigns, and all persons in active concert or participation with it,

   from engaging in any employment practice which discriminates based on Sex;

B. Reinstate Plaintiff to the same position held before the retaliatory personnel action, or

   to an equivalent position;

C. Reinstate full fringe benefits and seniority rights to Plaintiff;

D. Order Defendant UNIVERSIDAD LOGOS to make Plaintiff whole, by compensating

   Plaintiff for lost wages, benefits, including front pay, back pay with prejudgment

   interest and other remuneration for mental pain, anguish, pain, and humiliation;

E. For a money judgment representing prejudgment interest;



                                        Page 17 of 22
 Case 3:19-cv-01299 Document 1 Filed 11/06/19 Page 18 of 22 PageID 18



F. Award any other compensation allowed by law including punitive damages, attorney’s

   fees (448.104) and further demands a trial by jury on all issues so triable.

                                  JURY TRIAL DEMAND

   Plaintiff MELANIE M. ROSARIO demands a trial by jury on all issues triable as of

   right by a jury.



                                    COUNT IV:
                      VIOLATION OF FLORIDA CIVIL RIGHTS ACT,
                          CHAPTER 760, FLORIDA STATUTES;
                      RETALIATORY CONSTRUCTIVE DISCHARGE

90. Plaintiff MELANIE M. ROSARIO re-adopts every factual allegation as stated in

   paragraphs 1-39 and 76-89 of this Complaint as if set out in full herein.

91. This is an action against Defendant MELANIE M. ROSARIO for unlawful retaliation

   under the Florida Civil Rights Act, Chapter 760, FL Statutes, and (FCRA).

92. The FCRA contains an anti-retaliation provision, forbidding employers from

   retaliating, or from taking adverse personnel action against, those employees who

   exercise their lawful and protected rights under the Act.

93. The FCRA, Fla. Stat. Section 760.10, (7) reads in applicable part, as follows:

   “It is an unlawful employment practice for an employer, an employment agency, a
   joint labor management committee, or a labor organization to discriminate against
   any person because that person has opposed any practice which is an unlawful
   employment practice under this section, or because that person has made a charge,
   testified, assisted, or participated in any manner in an investigation, proceeding, or
   hearing under this section”.

94. Plaintiff is a member of a protected class under Title VII and the Florida Civil Rights

   Act because of her Sex, and because of her participation in protected activities within

   the meaning of the Florida Civil Rights Act.



                                      Page 18 of 22
 Case 3:19-cv-01299 Document 1 Filed 11/06/19 Page 19 of 22 PageID 19



95. During her employment with Defendant UNIVERSIDAD LOGOS, the Plaintiff was

   subjected to Sex discrimination in the form of Sexual harassment.

96. The Plaintiff reasonably engaged in protected activity by verbally opposing and

   complaining about the unlawful Sex discrimination and Sexual harassment of Director

   Dr. Roberto Sanchez.

97. On or about October 2, 2018, the Plaintiff complained in writing to H.R Manager

   Rebekah Sanchez about the Sex discrimination and sexual harassment perpetrated by

   the Director of UNIVERSIDAD LOGOS, Dr. Roberto Sanchez.

98. As a result, the Plaintiff suffered retaliatory threats, and she was constructively

   discharged on or about October 8, 2018.

99. Moreover, on or about October 8, 2018, the Plaintiff was forced to resign from her

   employment due to the hostile working environment she was suffering, no reasonable

   person could continue working in such difficult and unpleasant conditions.

100.   On or about October 8, 2018, the Plaintiff was constructively discharged by the

   Defendant, and Plaintiff’s termination was directly and proximately caused by

   Defendant’s unjustified discrimination and retaliation against Plaintiff because of her

   complaints of unlawful Sex discrimination and sexual harassment in violation of the

   FCRA, Fla. Stat. Section 760.10, (7).

101.   The Plaintiff’s protected activity resulted in retaliatory adverse actions that altered

   the terms, conditions, and privileges of the Plaintiff's employment.

102.   Moreover, the Plaintiff’s termination came just in temporal proximity after

   Plaintiff’s participation in protected activity on or about October 02, 2018.




                                       Page 19 of 22
 Case 3:19-cv-01299 Document 1 Filed 11/06/19 Page 20 of 22 PageID 20



103.   Any alleged nondiscriminatory reason for terminating Plaintiff asserted by the

   Defendant is a mere pretext for the actual reasons for termination, Plaintiff’s complaints

   of Sex Discrimination and sexual harassment.

104.   The Defendant’s actions were malicious and were recklessly indifferent to the

   Plaintiff’s rights protecting a person from discrimination due to their Sex, and

   retaliation due to her complaints of unlawful discrimination and Sexual harassment.

   Retaliation based on having engaged in a protected activity constitutes unlawful

   retaliation.

105.   Defendant UNIVERSIDAD LOGOS’S acts, through its agents, were done with

   malice and reckless disregard for the Plaintiff’s State protected civil rights.

106.   Defendant UNIVERSIDAD LOGOS is subjected to vicarious liability for the

   actions of its agents because it failed to take adequate remedial measures to halt the

   discrimination, harassment, and retaliation to which Plaintiff was subjected to despite

   Defendant’s knowledge that such discrimination, harassment, and retaliation was

   occurring.

107.   As a direct and proximate result of the actions and omissions of the Defendant, the

   Plaintiff has suffered serious monetary losses and has suffered emotional distress,

   embarrassment and humiliation, and the violation of her statutory rights.

108.   The Plaintiff has no plain, adequate, or complete remedy at law. Plaintiff is still

   suffering and will continue to suffer, irreparable injury in the form of psychological

   harm, extreme emotional distress, emotional pain, mental anguish and humiliation, loss

   of dignity, loss of enjoyment of life, loss of past and future wages and an inability to

   earn wages in the future. These losses are continuing and will continue in the future.



                                       Page 20 of 22
 Case 3:19-cv-01299 Document 1 Filed 11/06/19 Page 21 of 22 PageID 21



109.   The Plaintiff has retained the law offices of the undersigned attorney to represent

   her in this action and is obligated to pay reasonable attorneys’ fees.



                                 PRAYER FOR RELIEF

WHEREFORE, Plaintiff MELANIE M. ROSARIO respectfully requests that this Court

   order the following;

A. Grant a permanent injunction enjoining Defendant UNIVERSIDAD LOGOS its

   officers, successors, assigns and all persons in active concert or participation with it,

   from engaging in further discriminatory and retaliatory practice in violation of the

   FCRA, Fla. Stat. Section 760.10, (7);

B. Award Plaintiff a judgment against the Defendant UNIVERSIDAD LOGOS for

   compensatory damages as determined by the Trier of fact;

C. Award Plaintiff restitutionary damages including back pay, front pay, liquidated

   damages, any “Employee Welfare Benefits” and retirement benefits for the time the

   Plaintiff should have worked absent Defendant’s discriminatory treatment;

D. Enter Judgment for Punitive damages against Defendant UNIVERSIDAD LOGOS;

E. Award all reasonable Attorney’s fees and costs incurred in connection with this action;

   and any other and further relief as justice may require.

                                  JURY TRIAL DEMAND

   Plaintiff MELANIE M. ROSARIO demands a trial by jury on all issues triable as of

   right by a jury.

   Dated: October 30, 2019

                                             Respectfully submitted,



                                      Page 21 of 22
Case 3:19-cv-01299 Document 1 Filed 11/06/19 Page 22 of 22 PageID 22



                                  By: /s/ Zandro E. Palma___
                                  ZANDRO E. PALMA, P.A.
                                  Florida Bar No.: 0024031
                                  9100 S. Dadeland Blvd.
                                  Suite 1500
                                  Miami, FL 33156
                                  Telephone:     (305) 446-1500
                                  Facsimile:     (305) 446-1502
                                  zep@thepalmalawgroup.com
                                  Attorney for Plaintiff




                            Page 22 of 22
